EXhibit 10.2

 

[g113883kui001.gif]

 

CONFIDENTIAL

 

April 4, 2017

Impac Mortgage Holdings, Inc.

19500 Jamboree Road

Irvine, California, 92612

Attention: Joseph Tomkinson, Chairman and Chief Executive Officer

 

Re:                             Engagement with JMP Securities LLC

 

Dear Joe:

 

This letter confirms the understanding and agreement (the “Agreement”) between
Impac Mortgage Holdings, Inc. (together with its subsidiaries and affiliates,
the “Company” or “you”) and JMP Securities LLC (“JMP”, “we” or “us”) as follows:

 

1.                                      Engagement; Services; Term.  The Company
hereby retains JMP as its  financial advisor to provide advisory  related
services in connection with a contemplated financing transaction of
approximately $55 million (the “Transaction”).  For the avoidance of doubt, it
is understood that we are not being retained as, nor shall we be deemed to be,
an underwriter or placement agent in connection with any financing or other
transaction.  No services or advice are intended in matters that require legal,
accounting, tax, insurance or other appropriate professional advice.  It is
assumed that such services and advice have been, or will be, obtained from the
appropriate professional sources.

 

You may in your sole discretion postpone, modify or abandon a Transaction prior
to closing.  Either of us may decline to participate in a Transaction if we
determine, in or sole discretion, that the Transaction has become impractical or
undesirable.  This Agreement shall not give rise to any commitment by us to act
as a principal in a Transaction and we will have no authority to bind you.

 

JMP’s engagement pursuant to this Agreement may be terminated by either party at
such party’s discretion at any time by giving the other party at least 14 days’
prior written notice provided, however, that no termination of our engagement
shall affect (a) the Company’s indemnification, reimbursement, contribution and
other obligations as set forth on Exhibit A attached hereto, (b) Sections 2-5
hereof, and (c) JMP’s right to receive, and the Company’s obligation to pay, the
Fee (as defined below) as set forth in Section 2 of this Agreement.

 

2.                                      Fees.  At the closing of a Transaction
during the term of our engagement and for 30 days after such termination, a fee
of one and one-half percent (1.5%) of the gross proceeds of such Transaction
raised from investors identified by JMP, including Talkot Capital and Peter Paul
but specifically not, for the sake of clarity, to include Richard Pickup, Todd
Pickup or any affiliate of either of them, will be due to us (the “Fee”).  Our
Fee will be paid immediately upon closing and out of the proceeds of the
Transaction and shall not be reduced by any obligation that the Company may have
to any other advisor, broker or finder.

 

3.                                      Information.  The Company will furnish
JMP with such information regarding the business and financial condition of the
Company as is reasonably requested, all of which will be, to the Company’s best
knowledge, accurate and complete in all material respects at the time furnished.
The Company will promptly notify JMP if it learns of any material misstatement
in, or material omission from, any information previously delivered to JMP.  JMP
may rely, without independent verification, on the accuracy and completeness of
all information furnished by the Company or any other potential party to any
Transaction. 

 

[g113883kui002.gif]

 

--------------------------------------------------------------------------------


 

The Company understands that JMP will not be responsible for independently
verifying the accuracy of such information, and shall not be liable for any
inaccuracies therein.  The foregoing shall remain operative and in full force
and effect regardless of any investigation made by or on behalf of JMP or any
other Indemnified Person (as hereinafter defined).  Our services are intended
solely for the Company’s use, solely for the purpose stated above, and may not
be relied upon by any other person or for any other purpose.  Except as may be
required by law or court process, any opinions or advice (whether written or
oral) rendered by JMP pursuant to this Agreement are intended solely for the
benefit and use of the Company, and may not be publicly disclosed in any manner
or made available to third parties (other than the Company’s management,
directors, advisors, accountants and attorneys) without the prior written
consent of JMP.

 

4.                                      Indemnification; Standard of Care; Other
Services.  The Company agrees to provide indemnification, contribution and
reimbursement to JMP and certain other parties in accordance with, and further
agrees to be bound by the other provisions set forth in, Exhibit A attached
hereto.

 

5.                                      Miscellaneous.  This Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, however, is intended to
confer or does confer on any person or entity, other than the parties hereto and
their respective successors and permitted assigns and, to the extent expressly
set forth in Exhibit A attached hereto, the Indemnified Parties, any rights or
remedies under or by reason of this Agreement or as a result of the services to
be rendered by JMP hereunder.

 

The Company acknowledges that JMP and its affiliates have and will continue to
have investment banking and other relationships with parties other than the
Company pursuant to which JMP may acquire information of interest to the
Company.  The Company further acknowledges that JMP shall have no obligation to
disclose such information to the Company, or to use such information in
connection with any contemplated transaction the Company may be considering. You
also understand and acknowledge that we (including our affiliates) are a
diversified securities firm and may from time to time effect transactions for
our own or our customers’ accounts and hold positions in securities or options
of companies relevant to transactions involving the Company, including, but not
limited to, potential counter parties to such transactions.  We may also provide
financial advice to potential counter-parties in matters unrelated to any
transactions involving the Company.  This Agreement will not in any way limit or
restrict our activities in this or any other regard.

 

The parties understand that JMP is being engaged hereunder to provide the
services described above solely to the Company, and that JMP is not acting as an
agent or fiduciary of, and shall have no duty of loyalty to, the equity holders
of the Company or any other third parties in connection with this assignment.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect pursuant to the terms hereof.

 

The Company agrees that it will be solely responsible for ensuring that any
Transaction complies with applicable law.

 

This Agreement incorporates the entire understanding of the parties regarding
the subject matter hereof, and supersedes all previous agreements or
understandings regarding the same, whether written or oral.

 

This Agreement may not be amended, and no portion hereof may be waived, except
in a writing duly executed by the parties.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO SUCH STATE’S RULES CONCERNING CONFLICTS OF

 

2

--------------------------------------------------------------------------------


 

LAWS. EACH OF JMP AND THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS EQUITY HOLDERS) WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF JMP
PURSUANT TO, OR THE PERFORMANCE BY JMP OF THE SERVICES CONTEMPLATED BY, THIS
AGREEMENT.

 

[Remainder of the page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

This Agreement is effective as of the date first set forth above.  Please
confirm that the foregoing correctly and completely sets forth our understanding
by signing and returning to us the enclosed duplicate of this Agreement.  We
thank you for the opportunity to share in your business endeavors and are
looking forward to a successful and mutually beneficial relationship.

 

 

Very truly yours,

 

 

 

 

 

JMP SECURITIES LLC

 

 

 

 

 

By:

/s/ Carter D. Mack

 

 

Carter D. Mack

 

 

Chairman of Investment Banking Management

 

 

Committee

 

 

 

 

Accepted and agreed as of the date first written above:

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Joseph Tomkinson

 

 

 

Joseph Tomkinson

 

 

Chairman and Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

INDEMNIFICATION AGREEMENT

 

As a material part of the consideration for the agreement of JMP to furnish its
services under the Agreement, the Company agrees to indemnify and hold harmless
JMP and its affiliates, and their respective past, present and future directors,
officers, shareholders, employees, agents and controlling persons within the
meaning of either Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended (collectively, the
“Indemnified Parties”), to the fullest extent lawful, from and against any and
all losses, claims, damages or liabilities (or actions in respect thereof),
joint or several, arising out of or related to the Agreement, any actions taken
or omitted to be taken by an Indemnified Party (including acts or omissions
constituting ordinary negligence) in connection with the Agreement, or any
Transaction or proposed Transaction contemplated thereby. In addition, the
Company agrees to reimburse the Indemnified Parties for any legal or other
expenses reasonably incurred by them in respect thereof at the time such
expenses are incurred; provided, however, the Company shall not be liable under
the foregoing indemnity and reimbursement agreement for any loss, claim, damage
or liability which is finally judicially determined to have resulted primarily
from the willful misconduct, bad faith or gross negligence of any Indemnified
Party.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, the Company shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by the Company, on the one hand, and JMP, on the other hand, in
connection with the actual or potential Transaction and the services rendered by
JMP.  If, however, the allocation provided by the immediately preceding sentence
is not permitted by applicable law or otherwise, then the Company shall
contribute to such amount paid or payable by any Indemnified Party in such
proportion as is appropriate to reflect not only such relative benefits, but
also the relative fault of the Company, on the one hand, and JMP, on the other
hand, in connection therewith, as well as any other relevant equitable
considerations.  Notwithstanding the foregoing, the aggregate contribution of
all Indemnified Parties to any such losses, claims, damages, liabilities and
expenses shall not exceed the amount of fees actually received by JMP pursuant
to the Agreement.

 

The Company shall not effect any settlement or release from liability in
connection with any matter for which an Indemnified Party would be entitled to
indemnification from the Company, unless such settlement or release contains a
release of the Indemnified Parties reasonably satisfactory in form and substance
to JMP. The Company shall not be required to indemnify any Indemnified Party for
any amount paid or payable by such party in the settlement or compromise of any
claim or action without the Company’s prior written consent.

 

The Company further agrees that neither JMP nor any other Indemnified Party
shall have any liability, regardless of the legal theory advanced, to the
Company or any other person or entity (including the Company’s equity holders
and creditors) related to or arising out of JMP’s engagement, except for any
liability for losses, claims, damages, liabilities or expenses incurred by the
Company which are finally judicially determined to have resulted primarily from
the willful misconduct, bad faith or gross negligence of any Indemnified Party.
The indemnity, reimbursement, contribution and other obligations and agreements
of the Company set forth herein shall apply to any modifications of the
Agreement, shall be in addition to any liability which the Company may otherwise
have, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company and each Indemnified
Party. The foregoing provisions shall survive the consummation of any
Transaction and any termination of the relationship established by the
Agreement.

 

A-1

--------------------------------------------------------------------------------